DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 10/19/2021. 
Claim(s) 1-16 and 21-22 are currently pending. 
Claim(s) 1-14 have been withdrawn. 
Claim(s) 15 has been amended. 
Claim(s) 17-20 have been canceled. 
Claim(s) 22 has been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22
The limitation “wherein the weight portion of gallium oxide is 5 to 30 (and the weight portion of the lead oxide is 70 to 95, when the sum of the weight portion of gallium oxide and the weight portion of the lead oxide is 100 weight portion” is unclear and therefore renders the claim indefinite.
Claim 1, from which claim 22 depends, requires an additional metal compound other than gallium oxide and lead oxide to be present.  Therefore, it is not clear how the sum of the weight portion of gallium oxide and the weight portion of lead oxide can be 100 weight portion.  Claim 22 is not consistent with the claim from which it depends. 
Appropriate correction and clarification are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15-16 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0373913, Yang et al. in view of US 2014/0116507, Shim et al.
Regarding claim 15

a semiconductor substrate including a base region (corresponding to silicon substrate 10) [Fig. 5 and paragraph 0011]; 
a conductivity type region (corresponding to diffusion layer 20) formed in or on the semiconductor substrate (10) [Fig. 5 and paragraph 0012]; and 
an electrode (501) connected to the conductivity type region (20) [Fig. 5 and paragraph 0020], wherein 
the electrode (501) includes an Ag (silver) and the glass composition including gallium oxide and lead oxide (the electrode composition includes Ag and the glass frit composition comprises Ga2O3 and PbO) [paragraphs 0022, 0025, 0034-0036 and 0056-0057],
wherein the glass composition further an additional metal compound other than gallium oxide and lead oxide (the glass frit composition further comprises, for example, from 1-11 wt% Al2O3) [paragraphs 0036 and 0056-0057],
wherein a sum weight portion of lead oxide and gallium oxide is larger than a weight portion of the additional metal compound (the weight portions of lead oxide and gallium oxide are 55-88 mol% and 0-15 mol% respectively, the sum weight portion of PbO and Ga2O3 being larger than the weight portion of Al2O3) [paragraphs 0036 and 0056-0057],
wherein the additional metal compound includes at least one of silicon oxide, aluminum oxide, zinc oxide, alkali metal oxide, bismuth oxide [paragraph 
a weight portion of the lead oxide is equal to or greater than a weight portion of the gallium oxide in the glass composition (the lead compound is present in an amount of 55-88% while the gallium compound is in an amount of 0 mol % or more and 15 mole % or less) [paragraph 0057], and 
wherein a weight portion of the gallium oxide is larger than a weight portion of a first metal compound having a largest weight portion among the additional metal compound (the weight portion of Al2O3 is from 1-11 wt% while the weight portion of Ga2O3 is 0 mol % or more and 15 mole % or less) [paragraphs 0036 and 0057].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
	Yang does not specifically teach the base layer comprising an n-type conductivity and the conductivity type region comprising a p-type conductivity.
	Shim teaches a solar cell comprising a substrate (110) and a conductivity type region (120), wherein a p-n junction is formed between the substrate (110) and the conductivity type region (120) [paragraphs 0043 and 0045].  Shim teaches that the substrate (110) can be of p-type or n-type conductivity, the conductivity type region having a conductivity that is opposite to the conductivity of the substrate [paragraphs 0043 and 0045].

Regarding claim 16
Yang teaches the solar cell as set forth above, wherein gallium oxide is included as a component of a main network former of the glass composition (the gallium compound is added to adjust contact properties and to design a glass component with suitable characteristics) [paragraphs 0056-0057].
Regarding claim 21
Yang teaches the solar cell as set forth above.  With regard to the limitation “wherein the glass composition has a melting temperature of 400 to 500 °C”, because the glass composition of the prior art is identical to the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 22
Yang teaches the solar cell as set forth above, wherein the weight portion of gallium oxide is 5 to 30 (the weight portion of Ga2O3 is 0 mol % or more and 15 mole % or less) and the weight portion of the lead oxide is 70 to 95 (the lead compound is present in an amount of 55-88%), when the sum of the weight portion of gallium oxide and the weight portion of the lead oxide is 100 weight portion [paragraph 0057]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that Yang discloses one embodiment where Ga2O3 ranges from 0 mole % and up to about 15 mole %, while disclosing another embodiment where Al2O3: ranges from 1 to 11 weight percent.
Applicant argues that Yang simply discloses that Ga2O3 and the Al2O3 may (and not necessarily) have overlapping ranges.
Applicant further argues that overlap of ranges does not necessarily provide that the weight portion of gallium oxide is larger than a weight portion of a first metal compound.
Examiner respectfully disagrees. The maximum weight portion of Al2O3 within the composition is 11 weight percent while Ga2O3 has a maximum weight portion of 15 weight percent. There is no embodiment in Yang in which Al2O3 is greater than 15 wt. %. Therefore, the ranges in Yang covers compositions in which the weight portion of Ga2O3 is larger than that of AI2O03. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721